Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 04 March 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant has not fully addressed the rejection of the claims under 35 USC 112(a) for failing to comply with the written description requirement. Applicant appears to be confused as to the difference between 35 USC 112(a) and 112(b). The examiner is not alleging that the claims are indefinite, as applicant stated. He is, however, alleging that applicant was not in possession of the invention at the time the application was effectively filed because his written description is inadequate. Applicant has not addressed the fact that the specification does not provide adequate support for the claimed limitation that input shaft 136 is selectively connectable to the input arrangement. There is no clutch or similar device disclosed in the written specification that can provide that function. Further, there is no such device shown in the drawings. Applicant has not provided an adequate explanation in any of his remarks on this particular rejection of the claims. Applicant’s mere blanket statement that he has addressed all of the rejections in the examiner’s Office Action is insufficient and therefore false. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Tuesday, March 8, 2022